DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Greefeld on 04/07/2021.
The application has been amended as follows: 
Regarding claim 1, cancel the entire claim language and replace with the language “An apparatus for automatically mapping a verbatim narrative to a term in a medical terminology dictionary, comprising:	a natural language processor configured to:
process terms from the medical terminology dictionary and from a medical coding decision database to generate a processed database, the terms being processed by stemming, wherein the processed database also comprises the original terms from the medical terminology dictionary and the medical coding decision database; and	process the verbatim narrative by stemming one or more words in the verbatim narrative;

a naïve Bayes classifier that, if there is no exact match, is configured to statistically analyze the verbatim narrative and map the verbatim narrative to the term in the medical terminology dictionary that is the closest match to the verbatim narrative, wherein the naïve Bayes classifier is a letters-based model if the probability of an assigned term is less than a pre-determined value and a words-based model if the probability exceeds the pre-determined value.”.	Regarding claim 7, cancel the entire claim language and replace with the language “A method for automatically mapping a verbatim narrative to a term in a medical terminology dictionary, comprising:
generating a processed database by processing through a natural language processor terms from the medical terminology dictionary and from a medical coding decision database, the term processing including stemming the terms, wherein the processed database also comprises the original terms from the medical terminology dictionary and the medical coding decision database;	processing the verbatim narrative through the natural language processor by stemming one or more words in the verbatim narrative;

	a comparator configured to compare a processed con-med narrative to the active ingredients and terms in the processed database and to determine whether the processed con-med narrative is an exact match to an active ingredient or term in the processed database, wherein the con-med narrative is mapped to the active ingredient in the drug terminology dictionary that corresponds to the term in the processed database that is an exact match; and
a naïve Bayes classifier that, if there is no exact match, is configured to statistically analyze the con-med narrative and map the con-med narrative to the active ingredient in the drug terminology dictionary that is the closest match to the con-med narrative, wherein the naïve Bayes classifier is a letters-based model if the probability of an assigned active ingredient is less than a predetermined value and a words-based model if the probability exceeds the pre-determined value.”.	Regarding claim 23, cancel the entire claim language and replace with “A method for automatically mapping a concomitant medication (con-med) narrative to an active ingredient in a drug terminology dictionary, comprising:	generating a processed database by processing through a natural language processor active ingredients from the drug terminology dictionary and terms from a medical coding decision database, wherein the processed database also comprises the original active ingredients from the drug terminology dictionary and the original terms from the medical coding decision database;	processing the con-med narrative through the natural language processor;
Allowable Subject Matter
	Claims 1-12, 15, 17-23 and 25-28 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to an apparatus for automatically mapping verbatim narrative to a term in a medical terminology dictionary that uses a naïve Bayes classifier when no exact match is found in the processed database of a medical terminology dictionary and a medical coding decision database. The claim limitation pertaining to “a naïve Bayes classifier that, if there is no exact match, is configured to statistically analyze the verbatim narrative and map the verbatim narrative to the term in the medical terminology .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658
 
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658